Citation Nr: 1513905	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus, Type II.

2.  Entitlement to a rating higher than 10 percent for diabetic neuropathy, right upper extremity.

3.  Entitlement to a rating higher than 10 percent for diabetic neuropathy, left upper extremity.

4.  Entitlement to a rating higher than 10 percent for diabetic neuropathy, right lower extremity.

5.  Entitlement to a rating higher than 10 percent for diabetic neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran had active duty from February 1970 to October 1971 and from June 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was then transferred to the RO in Montgomery, Alabama.  The Veteran testified in August 2014 at a hearing at the RO, before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Virtual VA claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

First, the Veteran testified he has been receiving VA outpatient treatment at the VA facility in Mobile, Alabama.  See August 2014 Board hearing transcript, at 8.  There are VBMS records available for VA outpatient treatment at the Biloxi VA Medical Center (VAMC) from April 2010 through November 2013.  On remand, as the Veteran indicates the existence of more recent VA treatment records, the AOJ should obtain any outstanding VA treatment records dated since November 2013 from the Biloxi VAMC and its associated Mobile, Alabama clinic.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Second, the Veteran testified that he has been receiving regular therapy for his hands and feet, relevant to his diabetes and diabetic neuropathy of his upper and lower extremities, from a private chiropractor approximately twice a month.  See Board hearing transcript, at 12-13.  Although the undersigned kept the evidentiary record open for 30 additional days, the Veteran did not submit any additional private treatment records except for one neurological evaluation (EMG/NCV testing) of his neuropathy disabilities, dated in October 2014.  However, the Veteran still has not submitted the private chiropractor treatment records that the Veteran indicated existing at his personal hearing.  On remand, the AOJ should obtain any attempt to obtain any outstanding treatment records from this private chiropractor that the Veteran identifies.

Third, a remand is also necessary to obtain any outstanding SSA disability records.  The Veteran has testified to the existence of Social Security Administration (SSA) disability records, which are potentially relevant to his claims.  See Board hearing transcript, at 12.  The Board's review of his VBMS file does not reveal that they were actually submitted.  Similarly, there is no mention of such records in the AOJ's April 2008 rating decision on appeal, the August 2009 Statement of the Case (SOC), or the December 2013 Supplemental SOC (SSOC).  This raises the possibility of outstanding SSA disability records that may be pertinent to his claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for his diabetes and diabetic neuropathy disabilities from all pertinent VA treatment facilities, to specifically include the Biloxi, Mississippi VAMC and its associated Mobile, Alabama clinic, dated since November 2013 through the present.  See 38 C.F.R. § 3.159(c)(2) (2014).

2.  Request the Veteran's authorization to obtain private chiropractor treatment records, as indicated by the Veteran at his personal hearing.  See August 2014 Board hearing transcript, at 12-13.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file the private medical records.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file. 

3.  Obtain Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

4.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

